DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8, 10-24, 26-27, and 29-32 are pending.
Claims 9, 25, and 28 have been cancelled.

Response to Arguments

Applicant’s arguments filed on 06/28/2022 have been considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 11, 13, 16-17, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI et al. (Pub. No.: US 20210126753 A1), hereinafter MOCHIZUKI, in view of Islam et al. (Pub. No.: US 20170332406 A1), hereinafter Islam, and further in view of Trott  (Pub. No.: US 20170302368 A1), hereinafter Trott.

With respect to claim 1, MOCHIZUKI  teaches A method of wireless communications by a user equipment (UE), comprising: 
receiving signaling of a spatial preemption indication (PI) ([0485], UE receives preemption indication); 
identifying, based on the spatial PI, at least one beam that the UE is preempted from using for at least one of transmitting or receiving at least one target signal ([0485], a part of the beams of the preemption indication…The part of the beams may be, for example, a beam to be used by the UE that performs the preempted communication or a beam to be used by the UE to be preempted); and 
in response to receiving the spatial PI ([0485-0485]).

Although MOCHIZUKI  teaches the identified beam as set forth above.  MOCHIZUKI  does not explicitly teach refraining from using the identified beam for transmitting or receiving the target signal, for at least a time period.  

However, Islam teaches refraining from using the identified beam for transmitting or receiving the target signal, for at least a time period ([0018], refraining from transmitting the random access signal at a time associated with the previously identified beam direction based at least in part on the determination).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, refraining from using the identified beam for transmitting or receiving the target signal, for at least a time period, into the teachings of MOCHIZUKI, in order to decrease a delay in accessing the network, or to decrease interruption in reestablishing a connection (Islam, [0004]).

MOCHIZUKI teaches in response to receiving the spatial PI ([0485-0485]).

The combination of MOCHIZUKI and Islam does not explicitly teach determining an alternative beam for transmitting or receiving the target signal.

However, Trott teaches determining an alternative beam for transmitting or receiving the target signal ([0076], when the target signal quality 560, 560c of the target communication beam 410 fails to satisfy a threshold signal quality 560, the method 600 includes, selecting, by the data processing hardware 800, an alternative communication beam 410, 410b among the communication beams 410 of the airborne base station 200 for the communication link between the target terrestrial terminal 110 and the airborne base station 200).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Trott, determining an alternative beam for transmitting or receiving the target signal, for at least a time period, into the teachings of MOCHIZUKI and Islam, in order to predict signal quality in a rotating beam platform (Trott, [0001]).

With respect to claim 4, the combination of MOCHIZUKI, Islam, and Trott teaches the method of claim 1.  MOCHIZUKI  teaches is signaled with the spatial PI ([0382, 0485], the gNB may notify the UEs in a part of the beams of the preemption indication).

The combination of MOCHIZUKI and Islam does not explicitly teach the alternative beam.

However, Trott teaches the alternative beam ([0076], when the target signal quality 560, 560c of the target communication beam 410 fails to satisfy a threshold signal quality 560, the method 600 includes, selecting, by the data processing hardware 800, an alternative communication beam 410, 410b among the communication beams 410 of the airborne base station 200 for the communication link between the target terrestrial terminal 110 and the airborne base station 200).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Trott, the alternative beam, into the teachings of MOCHIZUKI and Islam, in order to predict signal quality in a rotating beam platform (Trott, [0001]).

With respect to claim 11, the combination of MOCHIZUKI, Islam, and Trott teaches the method of claim 1.  MOCHIZUKI  teaches the spatial PI is signaled via a group common downlink control information (DCI) transmission to a group of UEs that communicate via sidelink channels ([0382, 0485], the gNB may notify the UEs in a part of the beams of the preemption indication).

With respect to claim 13, the combination of MOCHIZUKI, Islam, and Trott teaches the method of claim 1.  MOCHIZUKI  teaches the at least one target signal comprises at least one target sidelink signal ([0068]); and the UE identifies the beam based on a spatial relationship between a sidelink reference signal identified in the spatial PI and the target sidelink signal ([0068, 0485]).

With respect to claim 16, the combination of MOCHIZUKI, Islam, and Trott teaches the method of claim 1.  MOCHIZUKI  teaches wherein the target signal comprises a downlink signal comprising at least one of: channel state information reference signal (CSI-RS), timing reference signal (TRS), downlink positioning reference signal (DL PRS), demodulation reference signal (DMRS), physical downlink shared channel (PDSCH) ([0888]).

With respect to claim 17, the combination of MOCHIZUKI, Islam, and Trott teaches the method of claim 1.  MOCHIZUKI  teaches wherein the target signal comprises an uplink signal comprising at least one of: a sounding reference signal (SRS), physical uplink control channel (PUCCH), or demodulation reference signal (DMRS) ([0570]).

With respect to claim 29, MOCHIZUKI  teaches An apparatus for wireless communications, comprising: 
means for receiving signaling of a spatial preemption indication (PI) ([0485], UE receives preemption indication); 
means for identifying, based on the spatial PI, at least one beam that the UE is preempted from using for at least one of transmitting or receiving at least one target signal ([0485], a part of the beams of the preemption indication…The part of the beams may be, for example, a beam to be used by the UE that performs the preempted communication or a beam to be used by the UE to be preempted); and 
in response to receiving the spatial PI ([0485-0485]).

Although MOCHIZUKI  teaches the identified beam as set forth above.  MOCHIZUKI  does not explicitly teach refraining from using the identified beam for transmitting or receiving the target signal, for at least a time period.  

However, Islam teaches refraining from using the identified beam for transmitting or receiving the target signal, for at least a time period ([0018], refraining from transmitting the random access signal at a time associated with the previously identified beam direction based at least in part on the determination).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, refraining from using the identified beam for transmitting or receiving the target signal, for at least a time period, into the teachings of MOCHIZUKI, in order to decrease a delay in accessing the network, or to decrease interruption in reestablishing a connection (Islam, [0004]).

MOCHIZUKI teaches in response to receiving the spatial PI ([0485-0485]).

The combination of MOCHIZUKI and Islam does not explicitly teach determining an alternative beam for transmitting or receiving the target signal.

However, Trott teaches determining an alternative beam for transmitting or receiving the target signal ([0076], when the target signal quality 560, 560c of the target communication beam 410 fails to satisfy a threshold signal quality 560, the method 600 includes, selecting, by the data processing hardware 800, an alternative communication beam 410, 410b among the communication beams 410 of the airborne base station 200 for the communication link between the target terrestrial terminal 110 and the airborne base station 200).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Trott, determining an alternative beam for transmitting or receiving the target signal, for at least a time period, into the teachings of MOCHIZUKI and Islam, in order to predict signal quality in a rotating beam platform (Trott, [0001]).

With respect to claim 31, the combination of MOCHIZUKI, Islam, and Trott teaches the method of claim 1.  MOCHIZUKI  teaches communicating the target signal via the beam in the time period ([0485], The part of the beams may be, for example, a beam to be used by the UE that performs the preempted communication or a beam to be used by the UE to be preempted).

The combination of MOCHIZUKI and Islam does not explicitly teach the alternative beam.

However, Trott teaches the alternative beam ([0076], when the target signal quality 560, 560c of the target communication beam 410 fails to satisfy a threshold signal quality 560, the method 600 includes, selecting, by the data processing hardware 800, an alternative communication beam 410, 410b among the communication beams 410 of the airborne base station 200 for the communication link between the target terrestrial terminal 110 and the airborne base station 200).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Trott, the alternative beam, into the teachings of MOCHIZUKI and Islam, in order to predict signal quality in a rotating beam platform (Trott, [0001]).

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of Islam, in view of Trott, and further in view of in view of CHEN et al. (Pub. No.: US 20200145082 A1), hereinafter CHEN.

With respect to claim 2, the combination of MOCHIZUKI, Islam, and Trott teaches the method of claim 1.  MOCHIZUKI  teaches wherein the identifying the at least one beam comprising identifying the at least one beam based on a spatial ([0485], a part of the beams of the preemption indication…The part of the beams may be, for example, a beam to be used by the UE that performs the preempted communication or a beam to be used by the UE to be preempted).

The combination of MOCHIZUKI, Islam, and Trott does not explicitly teach relationship between a source reference signal and the target signal.

However, CHEN teaches relationship between a source reference signal and the target sign ([0006], sending or receiving a signal that is sent or received by the first reference signal via the first port set according to a quasi-co-location relationship between the first port set and the target signal).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of CHEN, relationship between a source reference signal and the target sign, into the teachings of MOCHIZUKI, Islam, and Trott, in order to improve the sending or receiving performance (CHEN, [0003]).

With respect to claim 3, the combination of MOCHIZUKI, Islam, Trott, and CHEN teaches the method of claim 2.  MOCHIZUKI  teaches the target signal comprises at least one of an uplink physical channel ([0011, 0068]), the uplink physical channel using a transmit beam derived from the source reference signal ([0011, 0485]).  

MOCHIZUKI  does not explicitly teach refraining from using the identified at least one beam comprises refraining from transmitting.  

However, Islam teaches refraining from using the identified at least one beam comprises refraining from transmitting ([0018], refraining from transmitting the random access signal at a time associated with the previously identified beam direction based at least in part on the determination).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, refraining from using the identified at least one beam comprises refraining from transmitting, into the teachings of MOCHIZUKI  , in order to decrease a delay in accessing the network, or to decrease interruption in reestablishing a connection (Islam, [0004]).

With respect to claim 5, the combination of MOCHIZUKI, Islam, Trott, and CHEN teaches the method of claim 2.  MOCHIZUKI  teaches the target signal comprises at least one of downlink physical channel ([0009, 0068]), the downlink channel using a receive beam derived from the source reference signal ([0009, 0485]).

MOCHIZUKI  does not explicitly teach refraining from using the identified at least one beam comprises refraining from receiving.  

However, Islam teaches refraining from using the identified at least one beam comprises refraining from receiving ([0018], refraining from transmitting the random access signal at a time associated with the previously identified beam direction based at least in part on the determination).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, refraining from using the identified at least one beam comprises refraining from receiving, into the teachings of MOCHIZUKI  , in order to decrease a delay in accessing the network, or to decrease interruption in reestablishing a connection (Islam, [0004]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of Islam, in view of Trott, and further in view of in view of Luong et al. (Pub. No.: US 20210392506 A1), hereinafter Luong.

With respect to claim 12, the combination of MOCHIZUKI, Islam, and Trott teaches the method of claim 1.  

The combination MOCHIZUKI, Islam, and Trott does not explicitly teach the UE is further configured to relay the spatial PI to one or more other UEs via a sidelink channel.

However, Luong teaches the UE is configured to refrain from transmitting ([0123]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Luong, into the teachings of MOCHIZUKI, Islam, and Trott, in order to improve the gNB detection of the source of interference from inside network or WTRUs (Luong, [0120]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of Islam, in view of Trott, and further in view of in view of TSENG et al. (Pub. No.: US 20200045674 A1), hereinafter TSENG.

With respect to claim 14, the combination of MOCHIZUKI, Islam, and Trott teaches the method of claim 13.  

MOCHIZUKI teaches the spatial PI is received as set forth above.  The combination of MOCHIZUKI, Islam, and Trott does not explicitly teach sidelink bandwidth part (BWP).

However, TSENG teaches sidelink bandwidth part (BWP) ([0007]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of TSENG, into the teachings of MOCHIZUKI, Islam, and Trott, in order to improve and efficient sidelink resource allocation process in the next generation wireless networks (TSENG, [0003]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of Islam, in view of Trott, and further in view of in view of Shen et al. (Pub. No.: US 20090232050 A1), hereinafter Shen.

With respect to claim 15, the combination of MOCHIZUKI, Islam, and Trott teaches the method of claim 1.  

MOCHIZUKI teaches the time period is associated with as set forth above.  The combination of MOCHIZUKI, Islam, and Trott does not explicitly teach a current transmission time interval (TTI).

However, Shen teaches a current transmission time interval (TTI) ([0015]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Shen, into the teachings of MOCHIZUKI, Islam, and Trott, in order to improve the robustness of data transmission over the wireless channel (Shen, [0006]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of Islam, in view of Trott, and further in view of in view of CHAE et al. (Pub. No.: US 20190116565 A1), hereinafter CHAE.

With respect to claim 18, the combination of MOCHIZUKI, Islam, and Trott teaches the method of claim 1.  

MOCHIZUKI teaches wherein the target signal comprises a sidelink signal as set forth above.  The combination of MOCHIZUKI, Islam, and Trott does not explicitly teach a physical sidelink shared channel (PSSCH).

However, CHAE teaches a physical sidelink shared channel (PSSCH) ([0019]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of CHAE, into the teachings of MOCHIZUKI, Islam, and Trott, in order to improve a transfer rate and to improve frequency efficiency (CHAE, [0073]).

Claims 19, 22, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of Trott.

With respect to claim 19, MOCHIZUKI  teaches A method of wireless communications by an apparatus, comprising: 
identifying at least one beam corresponding to a direction at least one user equipment (UE) is to avoid using for at least one of transmitting or receiving a target signal ([0068, 0485], a part of the beams of the preemption indication…); 
transmitting, to the UE, signaling of a spatial preemption indication (PI) that indicates the at least one beam ([0485], the gNB may notify the UEs in a part of the beams of the preemption indication); and 
in response to transmitting the spatial PI ([0485-0485]).

Although MOCHIZUKI  teaches in response to transmitting the spatial PI as set forth above.  MOCHIZUKI  does not explicitly teach determining an alternative beam for transmitting or receiving the target signal.  

However, Trott teaches determining an alternative beam for transmitting or receiving the target signal ([0076], when the target signal quality 560, 560c of the target communication beam 410 fails to satisfy a threshold signal quality 560, the method 600 includes, selecting, by the data processing hardware 800, an alternative communication beam 410, 410b among the communication beams 410 of the airborne base station 200 for the communication link between the target terrestrial terminal 110 and the airborne base station 200).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Trott, determining an alternative beam for transmitting or receiving the target signal, for at least a time period, into the teachings of MOCHIZUKI, in order to predict signal quality in a rotating beam platform (Trott, [0001]).

With respect to claim 22, MOCHIZUKI  teaches is signaled with the spatial PI ([0382, 0485], the gNB may notify the UEs in a part of the beams of the preemption indication).

MOCHIZUKI does not explicitly teach the alternative beam.

However, Trott teaches the alternative beam ([0076], when the target signal quality 560, 560c of the target communication beam 410 fails to satisfy a threshold signal quality 560, the method 600 includes, selecting, by the data processing hardware 800, an alternative communication beam 410, 410b among the communication beams 410 of the airborne base station 200 for the communication link between the target terrestrial terminal 110 and the airborne base station 200).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Trott, the alternative beam, into the teachings of MOCHIZUKI, in order to predict signal quality in a rotating beam platform (Trott, [0001]).

With respect to claim 30, MOCHIZUKI  teaches An apparatus for wireless communications, comprising: 
means for identifying at least one beam corresponding to a direction at least one user equipment (UE) is to avoid using for at least one of transmitting or receiving a target signal ([0068, 0485], a part of the beams of the preemption indication…); and 
means for transmitting, to the UE, signaling of a spatial preemption indication (PI) that indicates the at least one beam ([0485], the gNB may notify the UEs in a part of the beams of the preemption indication); and 
in response to transmitting the spatial PI ([0485-0485]).

Although MOCHIZUKI  teaches in response to transmitting the spatial PI as set forth above.  MOCHIZUKI  does not explicitly teach determining an alternative beam for transmitting or receiving the target signal.  

However, Trott teaches determining an alternative beam for transmitting or receiving the target signal ([0076], when the target signal quality 560, 560c of the target communication beam 410 fails to satisfy a threshold signal quality 560, the method 600 includes, selecting, by the data processing hardware 800, an alternative communication beam 410, 410b among the communication beams 410 of the airborne base station 200 for the communication link between the target terrestrial terminal 110 and the airborne base station 200).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Trott, determining an alternative beam for transmitting or receiving the target signal, for at least a time period, into the teachings of MOCHIZUKI, in order to predict signal quality in a rotating beam platform (Trott, [0001]).

With respect to claim 32, MOCHIZUKI  teaches communicating the target signal via the beam in the time period ([0485], The part of the beams may be, for example, a beam to be used by the UE that performs the preempted communication or a beam to be used by the UE to be preempted).

MOCHIZUKI does not explicitly teach the alternative beam.

However, Trott teaches the alternative beam ([0076], when the target signal quality 560, 560c of the target communication beam 410 fails to satisfy a threshold signal quality 560, the method 600 includes, selecting, by the data processing hardware 800, an alternative communication beam 410, 410b among the communication beams 410 of the airborne base station 200 for the communication link between the target terrestrial terminal 110 and the airborne base station 200).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Trott, the alternative beam, into the teachings of MOCHIZUKI, in order to predict signal quality in a rotating beam platform (Trott, [0001]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of Trott , in view of CHEN.

With respect to claim 20, MOCHIZUKI  teaches the spatial PI indicates the beam ([0485], a part of the beams of the preemption indication…The part of the beams may be, for example, a beam to be used by the UE that performs the preempted communication or a beam to be used by the UE to be preempted).

The combination of MOCHIZUKI and Trott does not explicitly teach relationship between a source reference signal and the target sign.

However, CHEN teaches relationship between a source reference signal and the target sign ([0006], sending or receiving a signal that is sent or received by the first reference signal via the first port set according to a quasi-co-location relationship between the first port set and the target signal).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of CHEN, relationship between a source reference signal and the target sign, into the teachings of MOCHIZUKI and Trott, in order to improve the sending or receiving performance (CHEN, [0003]).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of Trott , in view of CHEN, in view of Islam.

With respect to claim 21, MOCHIZUKI  teaches the target signal comprises at least one of an uplink physical channel ([0011, 0068]), the uplink physical channel using a transmit beam derived from the source reference signal ([0011, 0485]).  

The combination of MOCHIZUKI, Trott, and CHEN does not explicitly teach the UE is configured to refrain from transmitting.  

However, Islam teaches the UE is configured to refrain from transmitting ([0018], refraining from transmitting the random access signal at a time associated with the previously identified beam direction based at least in part on the determination).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, the UE is configured to refrain from transmitting, into the teachings of MOCHIZUKI, Trott, and CHEN, in order to decrease a delay in accessing the network, or to decrease interruption in reestablishing a connection (Islam, [0004]).

With respect to claim 23, MOCHIZUKI  teaches the target signal comprises at least one of downlink physical channel ([0009, 0068]), the uplink downlink channel using a transmit beam derived from the source reference signal ([0009, 0485]).

The combination of MOCHIZUKI, Trott, and CHEN does not explicitly teach the UE is configured to refrain from transmitting.  

However, Islam teaches the UE is configured to refrain from transmitting ([0018], refraining from transmitting the random access signal at a time associated with the previously identified beam direction based at least in part on the determination).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, the UE is configured to refrain from transmitting, into the teachings of The combination of MOCHIZUKI, Trott, and CHEN, in order to decrease a delay in accessing the network, or to decrease interruption in reestablishing a connection (Islam, [0004]).

Allowable Subject Matter

Claims 6-8, 10, 24, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469